Citation Nr: 1732624	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-18 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative residuals of a right knee injury with anterior cruciate ligament and cartilage damage with arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995 and November 1997 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A Supplemental Statement of the Case (SSOC), issued by the RO in April 2017, continued to deny entitlement to a rating in excess of 10 percent for post-operative residuals of a right knee injury with anterior cruciate ligament and cartilage damage with arthritis.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected post-operative residuals of a right knee injury with anterior cruciate ligament and cartilage damage with arthritis has been manifested by no less than 110 degrees flexion and 0 degrees of extension.


CONCLUSION OF LAW

The criteria for a disability rating higher than the currently assigned 10 percent for right knee degenerative joint disease have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5256-5263, 7801-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Increased Rating - Right Knee

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual disabilities in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In November 2005, the Veteran was initially granted a 10 percent rating under Diagnostic Code 5003-5261. In November 2010, the Veteran requested an increased rating because his right knee disability had gotten worse. He specifically noted he believed that the range of motion had decreased, and his symptoms, including weakness, pain, and swelling, had gotten worse since November 2005. In November 2011, the Veteran submitted a statement indicating that his pain level was a five or six out of ten on a regular basis, elevating to an eight out of ten during a flare up. He reported that he used a brace on his knee and experienced swelling, grating, popping, and locking.

In March 2017, the Veteran was provided a VA examination where he was diagnosed with post-operative right knee, including arthritis. The examiner noted that the Veteran had surgery on his right knee to repair his ACL after an injury.  At that examination, the Veteran reported regular pain, which he rated as a one out of ten and described as a dull ache. He reported flare-ups with prolonged walking or standing that is alleviated with rest, sitting, and pain medication. The Veteran reported that he was not using any assistive devices.

At this examination, the examiner noted the Veteran had flexion to 110 degrees and extension to 0 degrees. The examiner noted no pain or functional loss during range of motion testing, no pain on weight bearing, and no tenderness or pain on palpation. The Veteran could perform repetitive use testing with no additional functional loss. The Veteran had no muscle atrophy and normal muscle strength. The examiner noted that the Veteran had no ankylosis, no joint instability, and no crepitus. The examiner noted that he could not speculate to specific functional loss during a flare-up, but the examiner did opine that it was more likely than not that pain could significantly limit functional ability during flare-ups or when a joint is used repeatedly over time.

The Veteran's current 10 percent rating is assigned under Diagnostic Code 5003-5261. Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated. 38 C.F.R. § 4.27. The diagnostic code for the service-connected disability is after the hyphen. Here, the Veteran's right knee disability, which includes arthritis, is rated based on limitation of motion under the appropriate code.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of compensable limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating, and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees. When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted. A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees. A 50 percent disability evaluation is warranted for extension limited to 45 degrees. The regulations provide that a normal range of motion of the knee is 0 degrees on extension. 38 C.F.R. § 4.71, Plate II.

Over the period on appeal, the Veteran does not have a limitation of extension to 15 degrees, and therefore, a 20 percent rating is not warranted under Diagnostic Code 5261. The Board notes that the March 2017 examiner reported that the Veteran more likely than not has additional functional loss during a flare-up, but the examiner could not determine the extent of that functional loss because the Veteran was not experiencing a flare-up at the time of the examination. However, the Veteran was previously awarded a 10 percent rating based on extension limited to 10 degrees, contemplating additional functional loss than that noted in the March 2017 examination and accounting for additional functional loss during a flare-up.

Additionally, the Board finds that because the Veteran's disability warrants a compensable rating based on limitation of motion of the specific joint, in this case his right knee, a separate rating based on Diagnostic Code 5003 is not warranted. However, the Board finds the Veteran does not have x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations to warrant a 20 percent rating under Diagnostic Code 5003.

Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion) and 5261 (limitation of extension) for limitation of the same joint, as long as both ranges of motion are compensable in degree. VAOPGCPREC 9-2004 (September 17, 2004). Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees. A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is appropriate when flexion is limited to 30 degrees. A 30 percent disability rating is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. The regulations provide that a normal range of motion of the knee is to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II.

Over the period on appeal, the Veteran's flexion was not limited to 45 degrees as required for a 10 percent rating under Diagnostic Code 5260, and therefore, an additional rating under Diagnostic Code 5260 is not warranted.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

As noted above, the Veteran, in a November 2011 written statement, indicated he experienced popping and locking. However, the frequency of those incidents was not reported by the Veteran, and the Veteran does not continuously report similar symptoms in the claims file. At his March 2017 VA examination, the Veteran did not report these symptoms, and the examiner did not indicate the Veteran presented with symptoms of locking or effusion into the joint. As such, a 20 percent rating under Diagnostic Code 5258 is not warranted.

The Board also considered other diagnostic codes relating to the right knee; however, the Board finds that they are not applicable. The record does not demonstrate evidence of ankylosis (Diagnostic Code 5256); instability (Diagnostic Code 5257); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263) during the period on appeal.

The Veteran, in a November 2011 written statement specifically indicated he believed he should receive a rating based on functional loss due to pain and weakness under 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

The Board finds that because the Veteran has already been granted a rating based on limitation of motion, which factors in pain and increased functional loss during a flare-up, a separate rating under 38 C.F.R. § 4.40 would constitute pyramiding under 38 C.F.R. § 4.14 and must be denied.

The Board has considered whether a separate compensable rating is warranted for scarring of the right knee. The record shows that the Veteran does have scarring on the right knee that is 13 cm in length and 0.3 cm in width. The examiner noted the scar was superficial. The evidence of record does reflects that the severity or size of the scarring on the right knee did not warrant a separate compensable rating. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

After considering the evidence of record, the Board finds that for the entire period of the appeal, the Veteran is not entitled to a disability rating in excess of 10 percent for post-operative residuals of a right knee injury with anterior cruciate ligament and cartilage damage with arthritis.


ORDER

Entitlement to a rating in excess of 10 percent for post-operative residuals of a right knee injury with anterior cruciate ligament and cartilage damage with arthritis is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


